 In the Matter of HOWARD AIRCRAFT CORPORATIONandINTERNA-TIONAL ASSOCIATION OF MACHINISTS, DISTRICT 108Case No. R--5502.-Decided July 16, 1943Stearns d McBride, by Mr. L. M. McBride,of Chicago, Ill., forthe Company.iMr. Lee J. Fitzpatrick,of Aurora, Ill., for the I. A. M.Meyers & Meyers,byMr. Ben Meyers,of Chicago, Ill., for theU. A. W.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petition duly filed by International Association of Machin-ists,District 108, herein called the I. A. M.,1 alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Howard Aircraft Corporation, St. Charles, Illinois, here-in called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Robert Drake,Trial Examiner.Said hearing was held at Chicago, Illinois, on May29 and Jane 3, 1943.The Company, the I. A. M., and United Auto-mobile, Aircraft and Agricultural Implement Workers of America,C. I. 0., herein called the U. A. W., appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following :1 The Board,having taken notice of the withdrawal of the I. A. M. from the AmericanFederationof Labor, hasherein dropped all reference to theA. F. of L.from the title ofthe I.A M., althoughsuch reference appears in the record of the case.51 N. L. R. B., No. 77.3864 HOWARD AIRCRAFT CORPORATIONFINDINGS OF FACT1.THE BUSINESS OF THE COMPANY387Howard Aircraft Corporation, an Illinois corporation, has its gen-eral officesin Chicago, Illinois, and operates a plant in Chicago, andone in St. Charles, Illinois,2 at both of which it is engaged in the manu-facture and sale of aircraft and aircraft parts.During the year 1942substantial tonnages of materials, representing more than one-fourththe Company's total purchases of materials, were shipped to the plantsfrom points outside the State of Illinois.During the same periodsubstantial tonnages of, finished products, representing more than one-fourth the Company's total output, were shipped from the plants topoints outside the State of Illinois.The Company admits that it isengaged in commerce within the meaning of the Act.H. THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, District 108, is a labor or-ganization admitting to membership employees of the Company.United Automobile, Aircraft and Agricultural Implement Workersof America is a labor organization affiliated with the Congress ofIndustrial Organizations. It admits to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONOn April 14, 1943, the I. A. M. requested the Company to recognizeit as the collective bargaining representative of employees in the Com-pany's St. Charles plant.The Company refused the request on thegrounds that it had no evidence of the I. A. M.'s majority claim, and itconsidered a unit confined to the St. Charles plant to be inappropriate.A statement of the Trial Examiner made at the hearing indicatesthat the I. A. M. represents a substantial number of employees in eachof the two units hereinafter found to be appropriate 3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2Hereinafter,whenever the St. Charles plant is mentioned,reference is had to theplant located31/ato 4 miles east of St.Charles, and not to a small welding plant locatedin St. Charles.3Referrinq to theproduction and maintenance unit,the Trial Examtiner stated that theI.A M submitted to him 240 authorization cards, all bearing apparently genuine originalsignatures,and that 150 of the cards bore names of persons whose names appeared onthe Company's pay roll for May 23,1943, which listed 416 employees,in the unit hereinafterfound to be appropriate.'Referring to the guard unit,the Trial Examiner stated that theIA.M. submitted to him 25 cards,and that 23 of the cards bore names of persons whosenames appeared on the afore-mentioned pay roll which listed 51 guards at the St. Charlesplant.540612-44-vol. 51-26 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE APPROPRIATE UNITSThe principal unit issue presented in this proceeding is whether theemployees of the Company's plants should be combined in a multipleplant unit or should be split into two or more plant-wide units. TheCompany contends that its two principal plants and all its subsidiaryplants should compose a single multiple plant unit. The I. A. M. andthe U. A. W. both oppose such a single unit, the former petitioning fora unit of employees of the St. Charles plant and its so-called "satellite"plants, and the latter requesting the Board not to include the Chicagoplant in any unit at this time.'The I. A. M. and the Company agree that the production and main-tenance unit should comprise all production and maintenance em-ployees, including gang leaders and janitors, but excluding guardssworn into the auxiliary military police, foremen, supervisors, pilots,and office and clerical employees.The sole dispute on inclusion ofspecified categories of employees in this unit concerns inspectors whomthe I. A. M. would include and the Company would exclude.The Company's Chicago plant is located approximately 331/2 milesfrom its St. Charles plant.Within a radius of 14 miles of the latterplant are a number of small plants or shops, housed in garages andother small buildings, which presently are, or in the near future willbe, engaged in producing parts or performing other functions in aidof the manufacturing processes at the St. Charles plant.'There is support in the record for the Company's contention thatthe production and maintenance employees of all its plants constitutea single appropriate unit.Thus, the manufacturing processes of thetwo principal plants and the "satellite" plants are highly integrated.Managerial control over the entire series of operations is rapidly beingcentered, at the St. Charles plant, as are the accounting and otherservice departments.Finally, there have been transfers of employeesfrom Chicago to St. Charles, although the number is unspecified.On the other hand, there are several factors which support theI.A. M.'s contention that the Chicago plant employees should not beincluded in the appropriate unit.Thus, the jurisdiction of thepetitioning I. A. M. local is roughly confined to the area in which theSt. Charles plant and its "satellites" are located; it does not extend toChicago.The I. A. M. has made no effort to organize the Chicago* In 1942, theU. A. W. filed apetition for an investigation and certification of repre-sentatives of employees of the Company'sChicago plant.This petition was subsequentlywithdrawn.In the instant proceeding,the U. A.W. entered an appearance merely to stateits position.It is not presently seeking certification.6Reference is had to the following facilities of the Company:a welding plant at theJudd garage in St. Charles ; a welding plant in North Aurora ; a welding plant, a sheet-metal plant, and an upholstery plant in E;gin ; two storage and touch-up garages in westChicago ; a storage and touch-up garage in Glen Ellyn ; and a shop at Geneva. HOWARD AIRCRAFT CORPORATION389plant.-Instead, the record indicates that organization there has beencarried on by a rival union, the U. A. W.The Company has no historyof collective bargaining relations on a company-widebasis.The twolabor organizations appearing in this proceeding have been organizingthe employees upon the basis of separate plant-wide units, and thereis no labor organization contending for a larger unit.Finally, thedistance between the two principal plants must be considered.We arepersuaded by these latter factors that the appropriate unit should notinclude the employees of the Chicago plant.The Company employs a number of inspectors.6 It is their functionto examine incoming materials to ascertain whether they meet withspecifications, and to examine the work of production employees at allstages of production.The Company contends that its inspectorsperform a managerial function, and therefore, are not properly a partof a production and maintenance unit. In previous Decisions we haveincluded non-supervisory inspectors in production and maintenanceunits.7None of the Company's inspectors has power to hire or dis-charge except the chief inspectors, and all are hourly paid.We find,therefore, that the inspectors, excluding the chief inspectors, shouldbe included in the production and maintenance unit.We find that all production and maintenance employees of the Com-pany's St. Charles, Illinois, plant and its "satellite" plants, includinggang leaders, janitors, and inspectors, but excluding guards sworninto the auxiliary military-police, pilots, office and clerical employees,foremen, and any other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.The I. A. M. further petitions for a separate unit of guards.8 TheCompany agrees with the I. A. M. that guards sworn into the auxil-iary military police comprise an appropriate unit.Since the onlydispute as to the guard unit relates to the multiple plant unit issuewhich we have resolved above, we find that all guards sworn into theauxiliary military police at the Company's St. Charles, Illinois, plantand its "satellite" plants, excluding supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such ac-tion, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.8In addition,the Army and Navy haveinspectors.Such inspectors are not intendedto be includedin the discussion on inspectors.'Matterof TheLehonCompany,34 N L R. B. 313; andMatter of Nineteen HundredCorporation,32 N. L.R. B. 327,and cases cited therein.8The I.A. M.'s petition was amended at the bearing to seek a separate unit of guards. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of elections by secret ballot.TheCompany indicated at the hearing that the peak employment at itsSt. Charles plant would probably not be reached until January 1944.It indicated further, however, that the pay roll would be expanded150 percent within 60 days of the hearing.At such a rate of increase,over half the total anticipated number of employees will have beenhired by July 29, 1943.We shall direct, therefore, that those eligibleto vote shall be the employees in the appropriate units who were em-ployed during the first full pay-roll period in August 1943, subject tothe limitations and additions set forth in our Direction of Elections.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective, bargaining with Howard AircraftCorporation, St. Charles, Illinois, elections by secret ballot shall beconducted as early as possible, but not later than forty,-five (45) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Thirteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in the units found appropriate in Section IV, above, whowere employed during the first full pay-roll period in August 1943, in-cluding those employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause, to determine whetheror not they desire to be represented by District 108, International As-sociation of Machinists, 9 for the purposes of collective bargaining.°The I.A.M. expressed a preference at the hearing that its name appear on the ballotas set forth in the Direction of Elections.